   18-23862-rdd       Doc 25     Filed 03/14/19     Entered 03/14/19 16:02:43       Main Document
                                                   Pg 1 of 1

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In Re:

         GORDOS RESTAURANT CORP.,                       Case No. 18-23862-rdd
                                                        Chapter 11
                          Debtor.


ORDER PURSUANT TO 11 U.S.C. § 362(d) MODIFYING THE AUTOMATIC STAY IMPOSED
BY 11 U.S.C. § 362(a)


         UPON the motion, dated January 15, 2019 (the "Motion") of Ford Motor Credit Company LLC as

agent for CAB East, LLC (with any subsequent successor or assign, the "Creditor"), for an order, pursuant

to § 362(d) of Title 11 of the United States Code (the "Bankruptcy Code") vacating the automatic stay

imposed in this case by § 362(a) of the Bankruptcy Code as to the Creditor's interests in a 2016 Ford

Explorer (V.I.N. 1FM5K8F83GGB08363) (the "Property") to allow for the Creditor's enforcement of its

rights in, and remedies in and to, the Property; and due and proper notice of the Motion having been made

on all necessary parties; and the Court having held a hearing on the Motion on March 8, 2019; and there

being no opposition to the Motion; and upon all of the proceedings had before the Court; and after due

deliberation, sufficient cause appearing therefor; it is hereby

         ORDERED, that the Motion is granted as provided herein; and it is hereby

         ORDERED, that the automatic stay imposed in this case by § 362(a) of the Bankruptcy Code is

vacated under § 362(d)(1) and (2) of the Bankruptcy Code as to the Creditor's interests in the Property to

allow the Creditor's enforcement of its rights in, and remedies in and to, the Property under applicable

non-bankruptcy law; and it is further

         ORDERED, that the Creditor shall promptly report and turn over to the debtor in possession

herein and any successor thereto any surplus proceeds of the Property.

DATED:          White Plains, New York
                March 14, 2019                        /s/ Robert D. Drain____________
                                                      Hon. Robert D. Drain
                                                      United States Bankruptcy Judge
